ALTENBERND, Judge,
Concurring.
I agree that Mr. Hargrove’s convictions and his PRR sentence should be affirmed. I also agree that his sentence as a habitual felony offender must be reversed and that our precedent now prohibits the State from seeking the same sentence on remand. As I did in Walker v. State, No. 2D06-4871, 988 So.2d 6, 2007 WL 4462982 (Fla. 2d DCA Dec. 21, 2007), however, I note that if we were writing on a clean slate, I would conclude that the sentencing upon remand should be conducted de novo *681and that the State should not be prohibited from again seeking a habitual felony offender sentence upon presentation of proper proof.